Title: A Proposed Article for the Treaty of Alliance with France, [on or before 27 January 1778]
From: Franklin, Benjamin,Lee, Arthur
To: 


The commissioners met with Gérard on January 8 and agreed to negotiate two treaties, one of amity and commerce and the other for an eventual alliance. On the 18th Gérard presented them with drafts of both, which he asked them to return. They consequently spent the next days in making copies and translations of the drafts, a chore that they dared not entrust to a secretary. On the 21st, before the copies were finished or the translations begun, they started to discuss the treaties among themselves article by article. They feared that the alliance, which was to become operative only in the event of a British attack on France, might remain a dead letter if no such attack was forthcoming. Franklin consequently raised the idea, embodied in this article, of French financial aid as a substitute for military. Lee objected that money would not be enough, that ships of the line were also needed; the conversation, as he recounted it, then moved to other points. On the 27th, when the commissioners met again with Gérard, Franklin remarked that they had two secret articles to propose but did not yet have them in final form; their purport was that France, if not drawn into hostilities, should provide the United States with money and warships. Gérard said nothing about the money and disagreed about the warships: they would not be needed because the massive preparations that the government planned would deter the British from detaching much force against the United States. At that point the proposed secret articles disappeared, and the commissioners wrote Gérard immediately after the interview to say that they had no more suggestions to make. The negotiating was finished.
 

  [On or before January 27, 1778]
  2nd. Act separate and Secret.

And for as much as the said United States, in their present Circumstances, oppressed by a most Expensive War with a powerful and opulent Nation, have great Need of pecuniary Assistance; and the two last Articles of the Treaty of Alliance, may afford a strong Inducement to England to forbear a War with France, and bend its whole Force against the United States, which they may be unable to oppose with Success, unless they obtain such Assistance from their Friends and Allies; It is therefore granted and agreed by his most Christian Majesty, that during the Continuance of such Seperate War, he will allow and pay to the said United States an annual Subsidy in Money, of [blank in MS] Livres, the better to enable them to defend their Liberties, perfect Independence and Sovereignty in their Possessions.
